ORDER OF INTERIM SUSPENSION UPON NOTICE OF GUILTY FINDING

The Indiana Supreme Court Disciplinary Commission, pursuant to Indiana Admission and Discipline Rule 23(ll.l)(a), files a “Notice of Guilty Finding and Request for Suspension,” asking that Respondent be immediately suspended from the practice of law in this State, pending further order of this Court or final resolution of any resulting disciplinary action, due to Respondent being found guilty of a crime punishable as a felony.
The Court, being duly advised and upon careful consideration of all materials submitted, now finds that Respondent has been found guilty of operating a vehicle while intoxicated, a class D felony.
IT IS THEREFORE ORDERED that Respondent is suspended pendente lite from the practice of law in this State, effective fifteen (15) days from the date of this order. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). The suspension shall continue until further order of this Court or final *981resolution of any resulting disciplinary action. This suspension shall expire one hundred twenty (120) days from the date of this order, absent demonstration by the Commission before the expiration that it should continue beyond one hundred twenty (120) days.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the Respondent or Respondent’s attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d); and to post this Order on the Court’s website for orders concerning attorney disciplinary cases.
All Justices concur.